 Case 19-40658                Doc 148        Filed 05/21/20 Entered 05/21/20 09:48:51   Desc Main
                                              Document     Page 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

 In re:

 Scheherazade, Inc.,                                                                    Chapter 7
                                                                               BKY 19-40658-KHS
                                   Debtor.


                                                      ORDER


          This case is before the court on the trustee’s notice of settlement dated April 9, 2020,

as ECF No. 120. The objection to the settlement filed by Renee Lindquist was withdrawn. Based

upon the notice of settlement and the file,

          IT IS ORDERED: The settlement, as described in the notice of settlement dated April 9,

2020, ECF No. 120, is approved.

          Dated: May 21, 2020

                                                      __________________________________________
                                                      /e/ Kathleen H. Sanberg
                                                      Kathleen H. Sanberg
                                                      United States Bankruptcy Judge
NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 05/21/2020
Lori Vosejpka, Clerk, by LH
